Motion for permission to appeal to the Court of Appeals granted, without costs. This court certifies that in its opinion a question of law has arisen which ought to be reviewed by the Court of Appeals, which question is hereby certified as follows: “Was the order of the Appellate Division proper insofar as it reversed on the law the order and judgment of Special Term granting the plaintiff’s motion for judgment on the pleadings?”
Foster, P. J., Bergan, Coon and Gibson, JJ., concur.
[See 4 A D 2d 130.]